 



Exhibit 10.3



 



AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(September 7, 2016)

 

 

This Amendment to Terminaling Services Agreement is made as of the 7th day of
September, 2016 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Apex Oil Company, Inc., a Missouri
corporation (“Customer”).

 

 

RECITALS

 

A.     Terminal and Customer are party to that certain Terminaling Services
Agreement dated August 14, 2013, as amended (collectively, the “Agreement”),
which Agreement provides for the storage and handling of various petroleum
products as specified therein at the Terminal Facilities.

 

B.      Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.       Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.       Amendments.

 

2.1       Stipulated Volumes. Schedule B of the Agreement shall be amended to
increase the Stipulated Volume at the North Little Rock Terminal Facility by
57,000 barrels effective September 7, 2016, as shown on the Amended Schedule B
attached hereto and incorporated herein by this reference.

 

3.       No Other Modifications. Nothing contained herein in any way impairs the
Agreement or alters, waives, annuls, varies or affects any provision, condition
or covenant therein, except as specifically set forth in this Amendment to the
Agreement. All other terms and provisions of the Agreement remain in full force
and effect.

 

 

 

[Signature Page Immediately Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

CENTER POINT TERMINAL COMPANY, LLC

 

 

By: /s/ Ken Fenton                          

Name: Ken Fenton

Title: Executive Vice President

 

 

 

APEX OIL COMPANY, INC.

 

 

By: /s/ Christopher J. Schmitt        

Name: Christopher J. Schmitt

Title: Chief Financial Officer

 



 

 

 

AMENDED SCHEDULE B

 

(Effective as of September 7, 2016)

 

 

STIPULATED VOLUMES AND TYPES OF PRODUCT

 

 

  Albany Baltimore Blakeley Island Chesapeake Gates Glenmont Greensboro
Jacksonville Newark North Little Rock Salisbury St. Louis Total Stipulated
Volumes/bbl 612,062 853,900 N/A 78,400 101,178 1,780,140 664,107 251,618 433,000
233,559 147,123   5,155,087 (excluding biodiesel and asphalt) Biodiesel
volumes/bbl                 500       500 Asphalt Stipulated Volumes/bbl      
165,000               347,820 512,820

 

This Amended Schedule B reflects all revisions to the Agreement as of September
7, 2016.

 



 

 

 

 



 

 

 

 

 

 

 

 

 